Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s filing of an approved Terminal Disclaimer and the statement in submitted Remarks (7/21/21) that US 20200071481 by Yang is not available as prior art overcome the previously applied rejections. Yang is the closest art. As stated in the previous rejection:
Other art has been considered but is not applicable to these claims. The closest is DE 102012218548 by Ratke et al. Ratke describes a distribution of pore sizes in an organic aerogel where the distribution is similar to that claimed but not overlapping or obvious. Ratke describes large pores up to 10 microns and micropores from 10-30nm (translation paragraph 23). This does not overlap with the smaller range instantly claimed, and there is not motivation to change that range.
US 20150141544 by Meador et al describes polyimide aerogels but doesn't describe the bimodal distribution with sufficient specificity (Fig. 18b, paragraph 116) to render obvious or anticipate the instant claims. US 20050064279 by Struthers et al describes mesopores and macropores but these sizes are not as specific as the instant claim and there is not motivation to arrive at the sizes instantly claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766